Title: To Benjamin Franklin from Gruel, 30 January 1777
From: Gruel, Jacques-Barthélémy
To: Franklin, Benjamin


Monsieur
Nantes le 30: Janvier 1777
J’ay reçu en son temps la lettre que vous avés pris la peine de m’ecrire le 27 Xbre. dernier. Je suis ainsy que tous les miens tres sensibles aux choses obligeantes que vous nous dîtes, nous desirerions beaucoup que vos affaires vous permîssent de recevoir a la Barberie nos sinceres remerciments de votre gracieux souvenir, nous nous flatons que pour faire trêve à vos grandes occupations, vous nous donnerés la satisfaction de vous y posseder au retour de la belle saison. Vous y trouverés des amis qui vous sont toujours sincerement attachés, et qui ne cesseront de vous etre entierement devoues.
Je reçois l’honneur de la votre du 25: Courant par la quelle vous me demandés a quoy peuvent monter les indigo que j’ay reçu par la fregate la Represaille Capitaine Mr. Wilcken. Vous aurés eté instruit par Mr. Sollier que j’avois vendû cette teinture 7 l.t., ce qui fait un bon prix vû qu’elle etoit chargée de poussiere et grabat, ce qui en diminue la valeur; le net produit se monte a la somme de 41571 l.t.: 17 s: 6: d: sur la quelle somme je vous ay compté icy celle de 2400 l.t. J’ay depuis fait divers petits debours pour votre compte dont je vous enverray la notte par le premier courier, mais il vous revient aux environs de la somme de trente neuf mille livres que vous devés toucher a Paris des mains de Mr. Sollier. Je luy ai remis cette somme, ainsy vous en pouvés disposer à votre gré, et de plus forte somme si vous le jugés a propos. Mon dit Sieur Sollier aura toujours des fonds à vos ordres.
Je suis occupé à expedier dans ce moment le navire le Chester Capitaine Sieur folger pour Nantuket, et le navire du Congrés [le] Succés Capitaine Sieur anderson pour philadelphie. Je vous prie de ne pas differer à m’envoyer vos depeches, je les recommanderay aux Capitaines.
Monsieur Williams votre neveu m’a fait le plaisir de me remettre un petit livre contenant les articles de confederation des treize Etats unis de l’amerique. Je les ay lû avec une vraye satisfaction. Je ne peux que vous faire mes justes et sinceres remerciments de votre souvenir. Je vous prie de me le continuer, et de me donner toujours une petite part dans votre bienveillance. Je la meriteray par l’inviolable attachement que je ne cesserai de vous voüer, ainsy qu’a tous ceux qui vous appartiennent.
Je garde votre lettre pour Mr. Wilckes. Je la luy remettray lorsqu’il reviendra, il a mis en mer samedi dernier 26.Courant.
Tous les miens reconnoissants comme ils doivent l’etre de tout ce que vous me chargés de leur dire d’obligeant, me chargent de vous faire agreer leur civilités respectueuses, ainsy Mesdemoiselles de la Selle qui ne sont pas moins sensibles que nous à votre gracieux souvenir. Voulés-vous bien faire mention de nous tous auprès de Monsieur votre fils franklin. Ces Demoiselles esperent qu’elles pouront cet eté converser avec luy en français, nous l’invitons tous à vous accompagner dans le voyage que vous nous flatés devoir faire cet eté à la Barberie, ce sera pour nous un surcroit d’une veritable satisfaction, c’est ce dont je vous prie d’etre bien persuadé. Je suis avec respect Monsieur Votre tres humble et tres obeïssant Serviteur
J Gruel
 
Notation: Gruel, Nantes 30 Janv. 77
